Citation Nr: 1243433	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the Veteran's period of eligibility for receiving Chapter 30 educational assistance benefits beyond June 16, 2009. 


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to June 1999.  Thereafter, he had additional Reserve service that ended in February 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran was discharged from active duty on June 15, 1999; it is neither claimed nor shown that he had additional active duty after that date. 

2.  It is neither claimed nor shown by the evidence that the Veteran had four years of Reserve service. 

3.  The Veteran's basic period of eligibility for receiving Chapter 30 educational benefits expired on June 16, 2009. 

4.  It is neither claimed nor shown by the evidence that a physical or mental disability prevented the Veteran from initiating or completing an educational program during his basic Chapter 30 period of eligibility. 


CONCLUSION OF LAW

An extension of the Veteran's period of eligibility for receiving VA educational assistance benefits under Chapter 30 beyond June 16, 2009, is not warranted.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has considered VA's duty to inform the Veteran of the evidence needed to substantiate his claim and to assist him in obtaining the relevant evidence, as required under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2012).  The VCAA is potentially applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet finally decided as of that date. 

The Board must make a determination as to the applicability of the VCAA to a particular claim.  Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001). 

The Board initially observes that it appears that the provisions of the VCAA are not applicable in cases, such as this, in which the sole issue is extension of delimiting date under Chapter 30 because a request for extension of a delimiting date is a not claim for a benefit as contemplated by 38 U.S.C. §§ 5100 et seq.  Cf. Barger v. Principi, 16 Vet. App. 132, 138 (2002). 

Moreover, the VCAA is not applicable to cases where the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As this is the case here, the Board finds the provisions of the VCAA are not applicable to the present appeal and it is not required to address efforts to comply with the VCAA.  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.

Analysis

Chapter 30 of Title 38, United States Code, sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001 et seq. (West 2002). 

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of his last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of his last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which he meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  See 38 U.S.C.A. § 3031(a) (West 2002); 38 C.F.R. § 21.7050(a) (2012). 

VA regulations allow for an extension of the ten-year delimiting period upon a showing that the claimant timely applied for the extension [not at issue here as the claim was filed within a year of the ending date of eligibility, June 16, 2009, see 38 C.F.R. 21.1033(c)] and upon a showing that he was prevented from initiating or completing his chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct.  See 38 C.F.R. § 21.7051(a) (2012).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes that the veteran was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  See 38 C.F.R. § 21.7051(a)(2) (2012). 

In the case at hand, the Veteran seeks an extension of the Chapter 30 delimiting date, June 16, 2009.  It is uncontroverted that this is ten years from the day after the end of his only period of active duty. 

The Veteran contends (in pertinent part) that he relied on incorrect information about VA education benefits provided by a VA representative.  Specifically, the Veteran maintains that he was incorrectly informed that the delimiting date for his Chapter 30 benefits would be ten years after he left the Naval Reserve.  See Notice of Disagreement received in April 2010 and VA Form 9 received in August 2010.

The Board finds that the key facts are not in dispute in this case.  The record shows that the Veteran was discharged from active duty on June 15, 1999, and it is neither claimed nor shown that he had any additional active duty after that date.  Based on this date, the RO established the delimiting date for use of his Chapter 30 educational assistance benefits as June 16, 2009. 

Further, the record shows that the Veteran requested an extension in 2010, within a year from the date on which his original period of eligibility ended.  He therefore had potential entitlement to these benefits, provided his delimiting date could be extended under applicable law and VA regulations, as set forth above.  However, it is neither claimed nor shown by any evidence that he was medically incapacitated to the extent he could not pursue a program of education during his period of eligibility for Chapter 30 benefits that ended on June 16, 2009.  In March 2010, the Veteran was sent a letter requesting detailed information in this regard; he did not provide evidence or information describing how a physical or mental disability prevented his pursuit of educational goals during any time period.  The Veteran did not report any physical or mental disability that kept him from attending school.  

The Board has no reason whatsoever to doubt the Veteran, but the law is clear that in his particular circumstances the only legal basis of entitlement to an extension of the June 16, 2009, delimiting date would be due to a physical or mental disability which otherwise meets the criteria described in 38 C.F.R. § 21.7051(a)(2).  Because there is no evidence in support of these criteria, the Board finds that it must deny the Veteran's request to extend his delimiting date on the facts presented. 

Regarding the Veteran's Reserve service, it is neither claimed nor shown that he had the requisite four years of Reserve service needed to extend his delimiting date.  He had less than three years of Naval Reserve service.  As discussed above, four years of Reserve service is required. 

Finally, the Board appreciates the Veteran's contentions; however, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  For the reasons stated above, there is no legal authority to extend the Veteran's delimiting date for Chapter 30 benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Extension of the Veteran's period of eligibility to receive Chapter 30 educational assistance benefits beyond June 16, 2009, is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


